UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 03897 ) Exact name of registrant as specified in charter: Putnam U.S. Government Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2006 Date of reporting period: June 30, 2006 Item 1. Schedule of Investments: Putnam U.S. Government Income Trust The fund's portfolio 6/30/06 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (71.2%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (63.6%) Government National Mortgage Association Adjustable Rate Mortgages 4 1/2s, with due dates from August 20, 2034 to February 20, 2035 $93,829,826 $92,636,850 3 3/4s, January 20, 2034 20,412,404 20,107,224 Government National Mortgage Association Graduated Payment Mortgages 13 3/4s, November 20, 2014 6,174 7,387 13 1/2s, April 15, 2011 21,743 24,606 13 1/4s, December 20, 2014 17,415 20,618 12 3/4s, with due dates from December 15, 2013 to December 20, 2014 42,773 49,783 12 1/4s, with due dates from September 15, 2013 to March 15, 2014 78,345 89,950 11 1/4s, with due dates from September 15, 2015 to January 15, 2016 147,175 167,326 10s, with due dates from November 15, 2009 to November 15, 2009 31,333 32,923 9 1/4s, with due dates from April 15, 2016 to May 15, 2016 27,440 29,571 Government National Mortgage Association Pass-Through Certificates 8 1/2s, with due dates from July 15, 2006 to December 15, 2019 26,035 26,796 8s, with due dates from May 15, 2024 to August 15, 2032 24,762,106 26,153,566 8s, with due dates from January 15, 2008 to November 15, 2009 1,731,702 1,767,875 7 1/2s, with due dates from October 15, 2021 to November 15, 2032 32,334,998 33,649,556 7 1/2s, with due dates from March 15, 2017 to May 15, 2017 35,715 36,841 7s, with due dates from March 15, 2022 to May 15, 2032 37,984,100 39,489,252 7s, with due dates from October 15, 2007 to August 15, 2012 1,795,821 1,816,845 6 1/2s, with due dates from October 15, 2023 to March 15, 2035 13,695,373 13,923,356 6s, with due dates from November 15, 2023 to October 15, 2033 1,374,435 1,363,828 6s, TBA, July 1, 2036 49,000,000 48,582,736 5 1/2s, with due dates from December 15, 2032 to December 15, 2035 38,626,323 37,469,234 5 1/2s, TBA, July 1, 2036 350,000,000 337,695,330 5 1/2s, TBA, July 1, 2036 165,000,000 159,856,637 U.S. Government Agency Mortgage Obligations (7.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 5 1/2s, with due dates from August 1, 2013 to May 1, 2020 781,187 766,930 5s, with due dates from May 1, 2034 to May 1, 2034 738,762 693,456 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from September 1, 2028 to March 1, 2029 214,152 219,832 6 1/2s, with due dates from March 1, 2024 to September 1, 2032 170,958 172,431 6 1/2s, March 1, 2016 40,194 40,662 6s, with due dates from June 1, 2036 to July 1, 2036 1,000,000 984,219 6s, November 1, 2017 231,450 232,707 6s, TBA, July 1, 2036 6,700,000 6,592,695 5 1/2s, April 1, 2036 1,853,435 1,779,660 5 1/2s, with due dates from January 1, 2009 to February 1, 2021 8,676,595 8,517,656 5 1/2s, TBA, July 1, 2036 51,200,000 49,155,999 5s, August 1, 2033 2,006 1,885 5s, TBA, July 1, 2021 27,500,000 26,479,492 4 1/2s, with due dates from January 1, 2021 to September 1, 2035 1,718,912 1,564,296 Total U.S. government and agency mortgage obligations (cost $916,310,489) COLLATERALIZED MORTGAGE OBLIGATIONS (26.3%)(a) Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 05-1, Class A5, 4.98s, 2042 $583,000 $558,179 Ser. 04-4, Class A6, 4.877s, 2042 Commercial Mortgage Pass-Through Certificates Ser. 06-C7, Class A4, 5.769s, 2046 FRB Ser. 04-LB3A, Class A5, 5.28s, 2037 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C3, Class A5, 5.113s, 2036 Ser. 05-C4, Class A5, 5.104s, 2038 FRB Ser. 05-C5, Class A4, 5.1s, 2038 Ser. 04-C3, Class A3, 4.302s, 2036 Fannie Mae IFB Ser. 06-62, Class PS, 9.42s, 2036 Ser. 06-20, Class IP, IO (Interest only), 8s, 2030 Ser. 02-26, Class A2, 7 1/2s, 2048 Ser. 05-W3, Class 1A, 7 1/2s, 2045 Ser. 04-W8, Class 3A, 7 1/2s, 2044 Ser. 04-W11, Class 1A4, 7 1/2s, 2044 Ser. 04-W2, Class 5A, 7 1/2s, 2044 Ser. 04-T3, Class 1A4, 7 1/2s, 2044 Ser. 04-W9, Class 2A3, 7 1/2s, 2044 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 Ser. 03-W4, Class 4A, 7 1/2s, 2042 Ser. 02-T18, Class A4, 7 1/2s, 2042 Ser. 03-W3, Class 1A3, 7 1/2s, 2042 Ser. 02-T16, Class A3, 7 1/2s, 2042 Ser. 03-W2, Class 1A3, 7 1/2s, 2042 Ser. 02-W6, Class 2A, 7 1/2s, 2042 Ser. 02-W4, Class A5, 7 1/2s, 2042 Ser. 02-W1, Class 2A, 7 1/2s, 2042 Ser. 02-14, Class A2, 7 1/2s, 2042 Ser. 01-T10, Class A2, 7 1/2s, 2041 Ser. 02-T4, Class A3, 7 1/2s, 2041 Ser. 01-T12, Class A2, 7 1/2s, 2041 Ser. 01-T8, Class A1, 7 1/2s, 2041 Ser. 01-T7, Class A1, 7 1/2s, 2041 Ser. 01-T3, Class A1, 7 1/2s, 2040 Ser. 01-T1, Class A1, 7 1/2s, 2040 Ser. 99-T2, Class A1, 7 1/2s, 2039 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 Ser. 02-T1, Class A3, 7 1/2s, 2031 Ser. 00-T6, Class A1, 7 1/2s, 2030 Ser. 02-W7, Class A5, 7 1/2s, 2029 Ser. 01-T4, Class A1, 7 1/2s, 2028 Ser. 02-W3, Class A5, 7 1/2s, 2028 Ser. 02-26, Class A1, 7s, 2048 Ser. 04-W12, Class 1A3, 7s, 2044 Ser. 04-T3, Class 1A3, 7s, 2044 Ser. 04-T2, Class 1A3, 7s, 2043 Ser. 03-W8, Class 2A, 7s, 2042 Ser. 03-W3, Class 1A2, 7s, 2042 Ser. 02-T16, Class A2, 7s, 2042 Ser. 02-T19, Class A2, 7s, 2042 Ser. 01-T10, Class A1, 7s, 2041 Ser. 02-T4, Class A2, 7s, 2041 Ser. 04-W1, Class 2A2, 7s, 2033 IFB Ser. 03-130, Class SJ, 6.71s, 2034 IFB Ser. 06-42, Class PS, 6.338s, 2036 IFB Ser. 05-74, Class CS, 5.383s, 2035 IFB Ser. 05-74, Class CP, 5.234s, 2035 IFB Ser. 05-76, Class SA, 5.234s, 2034 IFB Ser. 06-27, Class SP, 5.051s, 2036 IFB Ser. 06-8, Class HP, 5.051s, 2036 IFB Ser. 06-8, Class WK, 5.051s, 2036 IFB Ser. 05-106, Class US, 5.051s, 2035 IFB Ser. 05-99, Class SA, 5.051s, 2035 IFB Ser. 05-114, Class SP, 4.943s, 2036 IFB Ser. 05-74, Class DM, 4.867s, 2035 IFB Ser. 05-95, Class CP, 4.081s, 2035 IFB Ser. 05-106, Class JC, 3.62s, 2035 IFB Ser. 05-93, Class AS, 3.569s, 2034 IFB Ser. 05-83, Class QP, 3.556s, 2034 IFB Ser. 05-57, Class MN, 3.297s, 2035 IFB Ser. 03-66, Class SA, IO, 2.328s, 2033 Ser. 03-W12, Class 2, IO, 2.23s, 2043 IFB Ser. 03-48, Class S, IO, 2.228s, 2033 IFB Ser. 05-56, Class TP, 2.183s, 2033 IFB Ser. 05-113, Class DI, IO, 1.908s, 2036 IFB Ser. 04-51, Class S0, IO, 1.728s, 2034 IFB Ser. 05-65, Class KI, IO, 1.678s, 2035 IFB Ser. 05-90, Class SP, IO, 1.428s, 2035 IFB Ser. 05-82, Class SW, IO, 1.408s, 2035 IFB Ser. 05-82, Class SY, IO, 1.408s, 2035 IFB Ser. 05-45, Class EW, IO, 1.398s, 2035 IFB Ser. 05-47, Class SW, IO, 1.398s, 2035 IFB Ser. 05-105, Class S, IO, 1.378s, 2035 IFB Ser. 05-95, Class CI, IO, 1.378s, 2035 IFB Ser. 05-84, Class SG, IO, 1.378s, 2035 IFB Ser. 05-87, Class SG, IO, 1.378s, 2035 IFB Ser. 05-89, Class S, IO, 1.378s, 2035 IFB Ser. 05-69, Class AS, IO, 1.378s, 2035 IFB Ser. 05-104, Class NI, IO, 1.378s, 2035 IFB Ser. 04-92, Class S, IO, 1.378s, 2034 IFB Ser. 05-104, Class SI, IO, 1.378s, 2033 IFB Ser. 05-83, Class QI, IO, 1.368s, 2035 IFB Ser. 06-61, Class SE, IO, 1.366s, 2036 IFB Ser. 05-92, Class SC, IO, 1.358s, 2035 IFB Ser. 06-20, Class PI, IO, 1.358s, 2030 IFB Ser. 05-83, Class SL, IO, 1.348s, 2035 IFB Ser. 06-20, Class IG, IO, 1.328s, 2036 IFB Ser. 06-8, Class NS, IO, 1.308s, 2036 IFB Ser. 06-44, Class IS, IO, 1.278s, 2036 IFB Ser. 06-45, Class SM, IO, 1.278s, 2036 IFB Ser. 06-20, Class IB, IO, 1.268s, 2036 IFB Ser. 05-95, Class OI, IO, 1.268s, 2035 IFB Ser. 06-53, Class US, IO, 1.258s, 2036 IFB Ser. 03-124, Class ST, IO, 1.178s, 2034 IFB Ser. 03-112, Class SA, IO, 1.178s, 2028 IFB Ser. 05-67, Class BS, IO, 0.828s, 2035 IFB Ser. 05-74, Class SE, IO, 0.778s, 2035 IFB Ser. 05-82, Class SI, IO, 0.778s, 2035 IFB Ser. 05-74, Class NI, IO, 0.758s, 2035 IFB Ser. 05-87, Class SE, IO, 0.728s, 2035 IFB Ser. 04-54, Class SW, IO, 0.678s, 2033 Ser. 05-113, Class DO, PO (Principal only), zero %, Ser. 363, Class 1, PO, zero %, 2035 Ser. 361, Class 1, PO, zero %, 2035 Ser. 04-38, Class AO, PO, zero %, 2034 Ser. 342, Class 1, PO, zero %, 2033 Ser. 02-82, Class TO, PO, zero %, 2032 Ser. 04-61, Class CO, PO, zero %, 2031 Ser. 05-38, PO, zero %, 2031 FRB Ser. 05-117, Class GF, zero %, 2036 FRB Ser. 05-79, Class FE, zero %, 2035 FRB Ser. 05-45, Class FG, zero %, 2035 FRB Ser. 05-81, Class DF, zero %, 2033 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-59, Class 1A3, 7 1/2s, 2043 Ser. T-58, Class 4A, 7 1/2s, 2043 Ser. T-42, Class A5, 7 1/2s, 2042 Ser. T-41, Class 3A, 7 1/2s, 2032 Ser. T-60, Class 1A2, 7s, 2044 Ser. T-59, Class 1A2, 7s, 2043 Ser. T-55, Class 1A2, 7s, 2043 Freddie Mac FRB Ser. 3030, Class CF, 22.306s, 2035 IFB Ser. 3012, Class GP, 3.03s, 2035 IFB Ser. 2963, Class SV, 7.805s, 2034 Ser. 3114, Class BL, IO, 7 1/2s, 2030 IFB Ser. 3153, Class SX, 7.256s, 2036 IFB Ser. 3081, Class DC, 5.766s, 2035 IFB Ser. 3114, Class GK, 5.605s, 2036 IFB Ser. 2996, Class SA, 5.503s, 2035 IFB Ser. 2979, Class AS, 5.211s, 2034 IFB Ser. 3072, Class SA, 5.065s, 2035 IFB Ser. 3153, Class UT, 4.955s, 2036 IFB Ser. 3072, Class SM, 4.735s, 2035 IFB Ser. 3072, Class SB, 4.588s, 2035 IFB Ser. 3065, Class DC, 4.264s, 2035 IFB Ser. 3050, Class SA, 3.878s, 2034 IFB Ser. 3031, Class BS, 3.728s, 2035 IFB Ser. 3012, Class UP, 3.664s, 2035 IFB Ser. 2770, Class SH, IO, 1.901s, 2034 IFB Ser. 2594, Class SE, IO, 1.851s, 2030 IFB Ser. 2828, Class TI, IO, 1.851s, 2030 IFB Ser. 3033, Class SF, IO, 1.601s, 2035 IFB Ser. 3028, Class ES, IO, 1.551s, 2035 IFB Ser. 3042, Class SP, IO, 1.551s, 2035 IFB Ser. 3045, Class DI, IO, 1.531s, 2035 IFB Ser. 2981, Class AS, IO, 1.521s, 2035 IFB Ser. 2981, Class BS, IO, 1.521s, 2035 IFB Ser. 2981, Class CS, IO, 1.521s, 2035 IFB Ser. 3136, Class NS, IO, 1.501s, 2036 IFB Ser. 3054, Class CS, IO, 1.501s, 2035 IFB Ser. 3107, Class DC, IO, 1.501s, 2035 IFB Ser. 3066, Class SI, IO, 1.501s, 2035 IFB Ser. 3031, Class BI, IO, 1.491s, 2035 IFB Ser. 3067, Class SI, IO, 1.451s, 2035 IFB Ser. 3114, Class TS, IO, 1.451s, 2030 IFB Ser. 3114, Class BI, IO, 1.451s, 2030 IFB Ser. 3174, Class BS, IO, 1.44s, 2036 IFB Ser. 3128, Class JI, IO, 1.431s, 2036 IFB Ser. 3065, Class DI, IO, 1.421s, 2035 IFB Ser. 3145, Class GI, IO, 1.401s, 2036 IFB Ser. 3114, Class GI, IO, 1.401s, 2036 IFB Ser. 3081, Class DI, IO, 1.281s, 2035 IFB Ser. 3012, Class UI, IO, 1.221s, 2035 IFB Ser. 3016, Class SP, IO, 0.911s, 2035 IFB Ser. 3016, Class SQ, IO, 0.911s, 2035 IFB Ser. 2937, Class SY, IO, 0.901s, 2035 IFB Ser. 3012, Class IG, IO, 0.881s, 2035 IFB Ser. 2957, Class SW, IO, 0.801s, 2035 9,634,967 227,325 IFB Ser. 2815, Class S, IO, 0.801s, 2032 4,150,980 87,818 Ser. 3045, Class DO, PO, zero %, 2035 79,959 59,537 Ser. 231, PO, zero %, 2035 2,681,868 1,855,347 Ser. 228, PO, zero %, 2035 4,312,826 3,096,892 FRB Ser. 3022, Class TC, zero %, 2035 356,000 436,211 FRB Ser. 2986, Class XT, zero %, 2035 210,387 235,107 FRB Ser. 2958, Class FL, zero %, 2035 906,798 847,355 FRB Ser. 3046, Class WF, zero %, 2035 509,514 514,124 FRB Ser. 3054, Class XF, zero %, 2034 213,418 229,192 FRB Ser. 3024, Class CW, zero %, 2034 278,094 285,509 FRB Ser. 3046, Class UF, zero %, 2033 1,038,328 1,070,956 Government National Mortgage Association IFB Ser. 05-84, Class SB, 3.833s, 2035 4,865,305 4,236,297 IFB Ser. 05-68, Class DP, 3.88s, 2035 7,235,728 6,365,725 IFB Ser. 05-84, Class SL, 3.473s, 2035 4,839,017 4,038,191 IFB Ser. 05-66, Class SP, 3.473s, 2035 2,242,647 1,877,765 IFB Ser. 05-7, Class NP, 3.19s, 2033 743,722 668,174 IFB Ser. 06-26, Class S, IO, 1.42s, 2036 19,250,000 785,875 IFB Ser. 05-65, Class SI, IO, 1.083s, 2035 17,745,628 582,451 IFB Ser. 06-7, Class SB, IO, 1.053s, 2036 16,518,522 458,937 IFB Ser. 05-82, Class KS, IO, 1.033s, 2035 9,658,861 295,803 IFB Ser. 05-68, Class KI, IO, 1.033s, 2035 83,812,105 3,615,101 IFB Ser. 05-68, Class SI, IO, 1.033s, 2035 31,116,121 1,099,712 IFB Ser. 06-14, Class S, IO, 0.983s, 2036 17,420,727 523,299 IFB Ser. 06-20, Class S, IO, 0.983s, 2036 13,997,662 437,963 IFB Ser. 05-57, Class PS, IO, 0.983s, 2035 10,414,513 331,950 IFB Ser. 05-51, Class SJ, IO, 0.933s, 2035 9,264,188 299,150 IFB Ser. 05-68, Class S, IO, 0.933s, 2035 18,264,706 576,571 IFB Ser. 04-90, Class SI, IO, 0.833s, 2034 15,382,282 410,203 IFB Ser. 05-60, Class SJ, IO, 0.513s, 2034 15,108,119 283,583 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG5, Class A5, 5.224s, 2037 65,000 61,946 GS Mortgage Securities Corp. II Ser. 04-GG2, Class A6, 5.396s, 2038 38,000 36,760 Ser. 05-GG4, Class A4, 4.761s, 2039 456,000 419,970 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-CB14, Class AM, 5.63s, 2044 4,245,000 4,121,343 FRB Ser. 04-PNC1, Class A4, 5.37s, 2041 173,000 168,099 Ser. 05-CB12, Class A4, 4.895s, 2037 459,000 426,688 Ser. 04-C3, Class A5, 4.878s, 2042 437,000 406,511 LB-UBS Commercial Mortgage Trust Ser. 01-C3, Class A2, 6.365s, 2028 154,000 157,248 FRB Ser. 04-C4, Class A4, 5.13s, 2029 61,000 58,939 Merrill Lynch Mortgage Trust FRB Ser. 04-BPC1, Class A5, 4.855s, 2041 446,000 415,108 FRB Ser. 05-MCP1, Class A4, 4.747s, 2043 434,000 399,506 Morgan Stanley Capital I Ser. 05-HQ6, Class A4A, 4.989s, 2042 65,000 60,894 Total collateralized mortgage obligations (cost $364,946,169) ASSET-BACKED SECURITIES (3.0%)(a) Principal amount Value American Home Mortgage Investment Trust FRB Ser. 04-3, Class 2A, 3.59s, 2034 1,029,630 $1,014,467 FRB Ser. 04-3, Class 3A, 3.71s, 2034 472,923 467,407 Countrywide Home Loans 144A Ser. 05-R1, Class 1AS, IO, 1.045s, 2035 ## 46,415,576 1,109,622 Ser. 05-R2, Class 1AS, IO, 0.655s, 2035 ## 38,823,478 1,013,050 Ser. 05-R3, Class AS, IO, 0.948s, 2035 ## 35,628,696 723,708 Ser. 06-R1, Class AS, IO, 0.988s, 2036 ## 80,525,268 1,899,893 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.855s, 2035 5,528,445 5,403,613 FRB Ser. 04-12, Class 2A2, 3.554s, 2034 3,603,751 3,536,685 Residential Accredit Loans, Inc. Ser. 04-QA5, Class A2, 4.967s, 2034 158,123 156,935 Residential Asset Mortgage Products, Inc. FRB Ser. 06-RZ2, Class A2, 5.493s, 2036 4,132,000 4,132,000 Structured Adjustable Rate Mortgage Loan Trust Ser. 04-12, Class 1A2, 4.965s, 2034 316,045 315,688 Ser. 04-20, Class 1A2, 5.053s, 2035 570,546 567,213 Ser. 04-6, Class 1A, 4.381s, 2034 651,038 648,972 FRB Ser. 05-18, Class 6A1, 5.318s, 2035 8,151,341 8,037,350 Structured Asset Securities Corp. Ser. 03-40A, Class 1A, 5.06s, 2034 44,873 45,122 Wells Fargo Mortgage Backed Securities Trust Ser. 05-AR9, Class 1A2, 4.352s, 2035 220,298 214,004 FRB Ser. 04-R, Class 2A1, 4.353s, 2034 4,684,702 4,545,098 FRB Ser. 05-AR2, Class 2A1, 4.546s, 2035 4,585,713 4,440,346 Total asset-backed securities (cost $40,668,492) PURCHASED OPTIONS OUTSTANDING (0.2%)(a) Expiration Contract amount Value date/strike Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.28% versus the three month USD-LIBOR-BBA maturing on March 8, 2017. 5.28/Mar-07 55,104,000 $2,226,626 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.28% versus the three month USD-LIBOR-BBA maturing on March 8, 2017. 5.28/Mar-07 55,104,000 351,519 Total purchased options outstanding (cost $2,702,852) SHORT-TERM INVESTMENTS (50.3%)(a) Principal amount Value Interest in $350,000,000 joint tri-party repurchase agreement dated June 30, 2006 with Bank of America Securities LLC, due July 3, 2006 with respect to various U.S. Government obligations maturity value of $254,510,876 for an effective yield of 5.23% (collateralized by Fannie Mae securities with a rate of 5.0% and a maturity date of June 1, 2035, valued at $357,000,000) $254,400,000 $254,400,000 U.S. Treasury Bills for an effective yield of 4.756%, August 17, 2006 (SEG) 1,763,000 1,752,175 Federal National Mortgage for an effective yield of 5.199%, August 9, 2006 142,000,000 141,184,290 Federal Home Loan Banks for an effective yield of 5.126%, July 12, 2006 167,000,000 166,739,248 Freddie Mac for an effective yield of 5.049%, July 11, 2006 54,786,000 54,709,452 Freddie Mac for an effective yield of 5.025%, July 5, 2006 25,000,000 24,986,083 Total short-term investments (cost $643,771,248) TOTAL INVESTMENTS Total investments (cost $1,968,399,250) (b) FUTURES CONTRACTS OUTSTANDING at 6/30/06 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro 90 day (Long) 371 $87,574,550 Sep-06 ($185,016) Euro 90 day (Short) 113 26,679,300 Mar-07 260,080 U.S. Treasury Bond 20 yr (Short) 708 75,512,625 Sep-06 (84,528) U.S. Treasury Note 10 yr (Long) 1,457 152,780,109 Sep-06 (823,561) U.S. Treasury Note 2 yr (Short) 2,641 535,545,281 Sep-06 1,963,032 U.S. Treasury Note 5 yr (Short) 1,957 202,366,031 Sep-06 937,540 Total WRITTEN OPTIONS OUTSTANDING at 6/30/06 (premiums received $16,631,550) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing on July 5, 2017. $44,780,000 4.55/Jul-07 $83,739 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate swap of 5.085% semi-annually versus the three month USD- LIBOR-BBA maturing February 1, 2017. 187,183,000 5.085/Jan-07 9,572,163 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate swap of 5.085% semi-annually versus the three month USD-LIBOR-BBA maturing February 1, 2017. 187,183,000 5.085/Jan-07 529,915 Option on an interest rate swap with Lehman Brothers International for the obligation to pay a fixed rate of 5.225% semi-annually versus the three month USD-LIBOR-BBA maturing March 5, 2018. 24,625,000 5.225/Mar-08 1,294,241 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.7% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. 23,590,000 5.70/May-08 819,753 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 5.7% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. 23,590,000 5.70/May-08 676,561 Option on an interest rate swap with Lehman Brothers International for the obligation to receive a fixed rate of 5.225% semi-annually versus the three month USD-LIBOR-BBA maturing March 5, 2018. 24,625,000 5.225/Mar-08 355,930 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing on July 5, 2017. 44,780,000 4.55/Jul-07 3,942,203 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/06 (proceeds receivable $7,361,109) (Unaudited) Principal Settlement Agency amount date Value 5 1/2s, July 1, 2021 $7,500,000 07/18/06 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/06 (Unaudited) Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Bank of America, N.A. $18,410,000 5/31/16 5.58909% 3 month USD-LIBOR-BBA $183,145 47,000,000 10/21/15 4.943% 3 month USD-LIBOR-BBA 2,628,100 Citibank, N.A. 116,000,000 6/28/15 3 month USD-LIBOR-BBA 4.335% (11,181,964) Goldman Sachs Capital Markets, L.P. 3,833,000 5/3/16 5.565% 3 month USD-LIBOR-BBA 43,971 JPMorgan Chase Bank, N.A. 43,000,000 10/21/15 4.916% 3 month USD-LIBOR-BBA 2,489,680 6,078,000 8/2/15 4.6757% 3 month USD-LIBOR-BBA (379,368) Lehman Brothers Special Financing, Inc. 7,300,000 6/29/15 4.3059% 3 month USD-LIBOR-BBA 717,052 39,900,000 6/29/07 3.9334% 3 month USD-LIBOR-BBA 667,409 58,000,000 6/28/15 3 month USD-LIBOR-BBA 4.3275% (5,621,179) 176,214,000 12/19/15 5.0265% 3 month USD-LIBOR-BBA 8,890,533 Total NOTES (a) Percentages indicated are based on net assets of $1,280,921,800. (b) The aggregate identified cost on a tax basis is $1,968,433,312, resulting in gross unrealized appreciation and depreciation of $5,032,209 and $39,507,493, respectively, or net unrealized depreciation of $34,475,284. (SEG) This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at June 30, 2006. ## The securities noted above were purchased during the period for an aggregate cost of $7,307,768. After the end of the period, questions arose regarding a potential misidentification of the characteristics of these securities. As a result of initial inquiries into this matter, the value of these securities was adjusted to the values shown in this schedule aggregating $4,746,273 . An investigation of the facts surrounding the acquistion and valuation of these securities is currently underway to determine whether the Fund may have claims against other parties in this regard. At June 30, 2006, liquid assets totaling $625,349,438 have been designated as collateral for open forward commitments. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities. The rates shown on Floating Rate Bonds (FRB) are the current interest rates at June 30, 2006. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at June 30, 2006. Security Valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Restricted securities are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. Stripped mortgage-backed securities The fund may invest in stripped mortgage-backed securities which represent a participation in mortgage loans and may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price, or if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3.
